—Judgment unanimously affirmed. Memorandum: Defendant “did not seek to reopen the [Huntley] hearing based on the trial testimony or move for a mistrial” (People v Kendrick, 256 AD2d 420, lv denied 93 NY2d 900) and thus failed to preserve for our review his contention that County Court erred in denying his motion to suppress his statement. We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Egan, J. — Murder, 2nd Degree.) Present — Wisner, J. P., Hurlbutt, Scudder and Lawton, JJ.